DETAILED ACTION

Applicant’s amendment and response received on 5/16/22 has been entered. Claims 1-5, 7-16, 18-28, and 33-36 are pending in this application. Of these, claims 5, 7-9, 11-12, and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21. 
Claims 1-4, 10, 13-16, 18-28, 33, and 35-36 are therefore currently under examination based on the elected species of “CD38 knockout” as the species of additional genetic modifications to the cell. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-4, 10, 13-16, 18-28, 33, and 35-36 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney , WO 2018/217688 (November 29, 2018), hereafter referred to as Ferrari de Andrade et al., with an effective filing date of May 22, 2017, and Wang et al. (2018) Clin. Cancer Res., Vol. 24(16), 4006-4017, is maintained. Applicant’s amendments to the claims, arguments, and the Declaration under 37 CFR 1.132 by Ryan Bjordahl submitted on 5/16/22 have all been fully and respectfully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that none of the cited references teach an anti-MICA/B CAR with the recited CDR sequences and in the specific orientation of heavy chain preceding the light chain. The applicant argues that the cited references do not suggest a preferred orientation for an scFV with the heavy chain preceding the light chain and do not provide a reasonable expectation of success in constructing and using such an anti-MICA/B CAR as claimed. More specifically, the applicant reiterates their argument that the prior art does not provide a reasonable expectation that any antibody scFV can be used to make a CAR with cytotoxic functionality in immune cells. The applicant states that the additional citations provided by the examiner to rebut this argument in the previous office action, Smith et al. and Hudacek et al., are not sufficient to demonstrate that the construction of functional CAR was well known with a reasonable expectation of success at the time of filing. According to applicant, that these references are two isolated examples and are not sufficient to provide the requisite reasonable expectation of success citing 2106.07(a)(III). The applicant also reiterates their arguments concerning Galetto, which applicant previously provided as evidence for the unpredictability of making a CAR with cytotoxic activity in an immune cell. According to applicant, the citation of Carpenter to rebut Galetto supports unpredictability rather than predictability. The applicant also points to the Declaration under 37 CFR 1.132 by Ryan Bjordahl, in which Dr. Bjordahl states that the prior art does not tend to report unsuccessful attempts to generate CAR, and that there were no reliable means of predicting whether any given antibody would produce a functional CAR, impart cytotoxicity to a target cell, and exhibit in vivo activity. Applicant’s response also points to Dr. Bjordahl for supporting the unpredictability of the improved activity of a MICA/B-CAR with the H/L orientation vs an L/H orientation reported in the instant application. The applicant concludes that as the prior art does not show that MICA/B CAR made with a binding domain comprising the claimed CDRs has any anti-tumor cytotoxicity, applicant’s demonstration of efficacy using such as CAR, and in particular a CAR where the scFV has an H/L orientation, was unexpected. 
In response, it is not agreed that it was well known at the time of filing that attempts to convert an antibody to a CAR often failed, or that the generation of CAR with antigen specific cytotoxicity to a tumor was unpredictable. The teachings of Galetto, previously cited by applicant as evidence for the state of the prior art, was addressed in detail in the previous office action and rebutted by the teachings of Carpenter. As set forth in the previous office action, Galetto teaches that they tested anti-BCMA CAR comprising one of four different scFv derived from the anti-BCMA antibodies BC50, BC30, C11D5.3, and C13F12.1 in T cell degranulation assays, but that only the BC50 and BC30 CAR exhibited T cell degranulation activity. However, the teachings of Galetto are contradicted by the teachings of Carpenter et al., who demonstrates that T cells expressing CAR made using an C11D5.3 scFv antibody do in fact show substantial activity against BCMA positive tumor cells in a T cell degranulation assay as measured by IFN-gamma release (Carpenter et al. (2013) Clin. Canc. Res., Vol. 19(8), 2048-2060, see pages 2050, 2054-2055, Figure 3, and Table I). Carpenter et al. also teaches that they constructed and tested a second antibody, C12A3.2, which similar to C11D5.3 as it is a known anti-BCMA antibody, and showed that this CAR also exhibited T cell activation in response to BCMA+ tumor cells. Carpenter et al. further tested this second CAR and showed substantial antigen specific CTL activity and in vivo anti-tumor activity (Carpenter et al., page 2056, Figure 4). While Carpenter does not teach why Galetto failed to see activity with a C11D5.3 based CAR in their assay, there were differences in CAR construction. Carpenter uses CD28 and CD3zeta cytoplasmic domains, and a different promoter and vector to express the CAR in T cells than Galetto, who used the 41BB and CD3zeta cytoplasmic domains, and different hinge and transmembrane domains. While applicant argues that the fact that Carpenter was successful in constructing a CAR with the C11D5.3 antibody and Galetto et al. was not is evidence of unpredictability, this is not agreed. Regardless of the failure of Galetto, Carpenter et al. shows the successful generation of a CAR using a C11D5.3 scFV with cytotoxic activity. Carpenter et al. also shows the successful generation of another CAR using a different anti-BCMA antibody previously reported in the prior art. Thus, between Galetto and Carpenter, 4 out of the 5 antibodies tested were capable of producing a functional CAR with cytotoxic activity. In addition, Smith et al. and Hudacek et al. were previously provided as additional rebuttal evidence. Smith et al. isolated 5 different anti-BCMA specific scFv, which in turn were used to generate 5 different CAR, and demonstrated that all five CAR when expressed in T cells exhibited specific lysis of BCMA expressing tumor cells in a cytotoxicity assay (Smith et al. (2018) Mol. Ther., Vol. 26(6), 1447-1456, see page 1448, Figure 1).  Hudacek et al. constructed two different CAR using two different anti-ROR specific scFv known in the prior art and demonstrated that T cells expressing both of these CAR exhibited significant anti-ROR specific cytotoxicity against ROR1 positive tumor cells (Hudacek et al. (2013) Clin. Canc. Res., Vol. 19(12), 3153-3164, see pages 3155, 3157, and 3158, Figure 2). Thus, contrary to applicant’s argument based on Galetto, which is itself contradicted by Carpenter, the prior art at the time of filing provides numerous examples of the successful use of both well known or newly identified scFV specific for tumor associated antigens to generate CAR which when expressed in an immune cell such as a T cell exhibit tumor specific cytotoxicity. The applicant disputes this evidence as insufficient, stating that these references are simply two isolated examples. On the contrary, Smith et al. and Hudacek et al. together disclose 7 additional individual tumor antigen specific scFV which were used successfully to generate CAR with cytotoxic activity. Between Smith et al., Galetto et al., Carpenter et al., and Hudacek et al., that represents a disclosure of 12 different antibodies from which scFV were used successfully generated, and 11 of which exhibited cytotoxic activity. This evidence, by itself, provides a reasonable expectation of success in generating a scFV based on the anti-MICA/B antibody taught by Ferrari de Andrade and in using the scFV to make a CAR, and further a CAR having cytotoxic activity. The applicant has not provided any other examples of difficulties or failures in generating CAR from a known antibody other Galetto. However, when the evidence provided by Galetto is weighed against the evidence of Carpenter, Smith, and Hudacek, the evidence supports a finding that there would have been a reasonable expectation of success in making a CAR as claimed in view of the teachings of Valamehr et al., Sentman et al., Cheney , Ferrari de Andrade et al., and Wang et al.. Applicant is also reminded that absolute predictability is not required to establish obviousness. Finally, as further rebuttal to the statements in the Bjordahl Declaration such as the statement on page 2 that, “ attempts to develop a functional CAR based on a given antibody were often unsuccessful”, the office offers as additional rebuttal evidence Yong et al. (2017) Immunology and Cell Biology, Vol. 95, 356-363. Yong et al. teach that as of 2017, two years before the time of filing, there were 81 active or planned clinical trials using CAR T cells against hematological cancer, and 51 trials for solid tumors (Yong et al., page 356). Yong et al. teaches that these clinical trials were based on a large number of different CAR whose individual scFv domains recognized at least 24 different tumor antigens (Yong et al., page 357, Table I). Thus, Yong et al. shows that contrary to the statements in the Bjordahl Declaration, the prior art reported the generation of numerous functional anti-tumor CAR whose activity was sufficiently effective in preclinical experiments to support over 100 clinical trials in human patients. 
Thus, it is maintained that in view of the specific teachings of Valamehr et al. to make and use genetically modified iPSCs encoding a CAR for treating cancer, the teachings and motivation provided by Sentman et al. to make and use genetically modified cells expressing CAR comprising an anti-MICA and/or MICB scFV, and the further teachings of Cheney et al. and Ferrari de Andrade et al. for anti-cancer therapeutic scFV which recognize the alpha-3 domain of MICA and/or MICAB, specifically the 7C6 antibody taught by Ferrari de Andrade et al.,  it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a genetically modified iPSC or derivative T or NK cell according to Valamehr et al. whose genome has been modified to include an inserted sequence encoding a CAR comprising an scFV specific for the alpha3 domain of MICA/B and comprising SEQ ID NOS: 33 and 34 with cytotoxicity against a MICA/B positive tumor cell with a reasonable expectation of success. 
Turning to applicant’s arguments regarding the orientation of the heavy chain and light chain variable regions in the scFV, and applicant’s allegations of unexpected results based on the activity of a CAR comprising an scFv comprising the CDRs as claimed in the amino to carboxy orientation of heavy chain variable region, and light chain variable region as compared to an scFV in the reverse orientation, it is first noted that Sentman et al. clearly teaches to generate anti-MICA/B scFV, which comprise in the amino to carboxy direction an anti-MICA/B heavy chain variable region- a linker- and the anti-MICA/B light chain variable region, for use in the construction of an anti-MICA/B CAR (Sentman et al., Figures 1A-1D, and paragraph 75-84). Thus, Sentman et al. provides specific guidance to make an anti-MICA/B CAR where the scFV has an HV-LV orientation. Furthermore, it is reiterated that any unexpected properties related to cells derived from iPSC comprising a MICA/B CAR as claimed must be commensurate in scope with the claimed invention, and that a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). The applicant’s argument appears to be that the prior art does not provide a reasonable expectation that a MICA/B CAR as claimed would have cytotoxicity or in vivo anti-tumor efficacy and that therefore their results provided in the working examples demonstrate unexpected efficacy of iNK cells expressing the MICA/B CAR with the recited CDR sequences. In response, it is first noted that the claims are not commensurate in scope with applicant’s alleged evidence of unexpected results based on the working examples provided in the specification. The claims as amended read on T cells, NK cells, and iNK cells expressing a MICA/B CAR. The MICA/B CAR itself is defined only by the light and heavy chain CDRS of the variable regions that make up the binding domain of the MICA/B CAR. No further structure for the MICA/B CAR is present in the claims as written. The specification discloses and the claims encompass numerous CAR structures comprising different hinge and transmembrane domains, and different combinations of cytoplasmic domains, thus encompassing an enormous number of structurally different CAR. The working examples do not identify the actual structure of the CARs expressed in the iNK cells. The working examples discuss the specific scFV utilized but are silent in regards to the hinge, transmembrane, and cytoplasmic domain(s) present in the CAR. The working examples further do not disclose the vector used to transduce the iNK or the promoter used to express the CAR. As such, the working examples which form the basis for the alleged unexpected results are not commensurate in scope with the claims as written. Further, as discussed above, the prior art of record does not support applicant’s argument that the use of a known anti-MICA/B scFv to make a CAR which when expressed by a T cell or NK cell would exhibit antigen specific cytotoxicity would have been considered unpredictable or not reasonably expected. On the contrary, the prior art cited above in rebuttal to applicant’s arguments demonstrates that immune cells such as T cells expressing CAR comprising anti-tumor antigen specific scFV sequences known in the prior art or newly identified by screening were regularly constructed, demonstrated to have cytotoxicity against antigen positive tumor cells, and were being utilized in clinical trials to treat various cancers. Applicant’s working examples do not demonstrate that the level of CTL activity or in vivo anti-tumor activity achieved using iNK cells expressing the MICA/B CAR is unexpectedly greater than the CTL activity or anti-tumor activity of CAR-iNK or CAR T cells known in the prior art. Further, the working examples do not show that the anti-MICA/B CAR comprising the claimed CDR in the claim HV-LV orientation exhibit greater activity than other CAR known in the prior art. Applicant’s arguments that the HV-LV orientation anti-MICA/B CAR exhibits superior in vivo results compared to the anti-MICA/B  LV-HV CAR is evidence of unexpected results is not agreed as the question is whether the HV-LV orientation anti-MICA/B CAR exhibits unexpected results over the activity of CAR reported in the prior art of record. As applicant has not demonstrated that a specific HV-LV orientation anti-MICA/B CAR as claimed has unexpectedly increased activity compared to CAR known in the prior art, particularly in view of Sentman’s specific teaching to use this orientation of the scFV in anti-MICA/B CAR.  Thus, for the reasons set forth above, applicant’s allegations of unexpected results based on the working examples is not found persuasive. 

Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends on claim 1. Claim 1 has been amended to recite that the MICA/B-CAR  comprises in amino to carboxy direction a heavy chain variable region comprising the heavy chain variable region CDR sequences and a light chain variable region comprising the light chain variable region CDR sequences. However, claim 2 continues to recites in alternative “vii” that the scFV comprises at least 99%, 98%, 96%, 95%, 90%, 85%, or80% identity to SEQ ID NOS 35 or 36. SEQ ID NO:35 is identified in the specification a MICA/B scFV with a sequence in amino to carboxy direction of HC-linker-LC. This sequence corresponds to the limitations of claim 1 as amended. However, SEQ ID NO:36 is a MICA/B scFV with a sequence in amino to carboxy direction of LC-linker-HC. Thus, the limitation where the scFV is SEQ ID NO:36 conflicts with the limitations of the independent claim upon which it depends. The limitation of alternative “viii” in claim 2 also appears to conflict with claim 1. In alternative “viii” a heavy chain of a MICA/B scFV is linked to a TCR constant region and a light chain of a MICA/B scFV in linked to a second TCR constant region. As written, the heavy chain variable region-TCR constant region is separate from the light chain variable region-PCR constant region and thus does not meet the limitation of amended claim 1 which requires a polypeptide which comprises in amino to carboxy direction a heavy chain variable region comprising the heavy chain variable region CDR sequences and a light chain variable region comprising the light chain variable region CDR sequences. Therefore, as various structures within claim 2 conflict with claim 1 upon which it depends, the metes and bounds of claim 2 cannot be determined.  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633